     6:18-cv-03179-DCC        Date Filed 09/23/20    Entry Number 106      Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                GREENVILLE DIVISION

Demetrius A. Glenn,                   )           Case No. 6:18-cv-03179-DCC
                                      )
                   Plaintiff,         )
                                      )
v.                                    )                      ORDER
                                      )
Corporal Jackson, A/W Robinson, Brian )
Stirling,1                            )
                                      )
                   Defendants.        )
________________________________ )

       This matter is before the Court on Defendants Jackson and Robinson’s Motion for

Summary Judgment as to Plaintiff’s claim for deliberate indifference to serious medical

needs.     ECF No. 83.     In accordance with 28 U.S.C. § 636(b) and Local Civil Rule

73.02(B)(2), (D.S.C.), this matter was referred to United States Magistrate Judge Kevin

F. McDonald for pre-trial proceedings and a Report and Recommendation (“Report”). On

July 13, 2020, the Magistrate Judge issued a Report recommending that the Motion be

granted. ECF No. 103. The Magistrate Judge advised Plaintiff of the procedures and

requirements for filing objections to the Report and the serious consequences if he failed

to do so. Plaintiff has filed no objections, and the time to do so has passed.

           The Magistrate Judge makes only a recommendation to this Court.               The

recommendation has no presumptive weight, and the responsibility to make a final


       1
           Defendant Stirling was previously dismissed from this action.
     6:18-cv-03179-DCC       Date Filed 09/23/20    Entry Number 106      Page 2 of 2




determination remains with the Court. See Mathews v. Weber, 423 U.S. 261 (1976). The

Court is charged with making a de novo determination of any portion of the Report of the

Magistrate Judge to which a specific objection is made. The Court may accept, reject, or

modify, in whole or in part, the recommendation made by the Magistrate Judge or

recommit the matter to the Magistrate Judge with instructions. See 28 U.S.C. § 636(b).

The Court will review the Report only for clear error in the absence of an objection. See

Diamond v. Colonial Life & Accident Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (stating

that “in the absence of timely filed objection, a district court need not conduct a de novo

review, but instead must only satisfy itself that there is no clear error on the face of the

record in order to accept the recommendation.” (citation omitted)).

       After considering the record in this case, the applicable law, and the Report of the

Magistrate Judge, the Court finds no clear error and agrees with the Report’s

recommendation. Accordingly, the Court adopts the Report by reference in this Order.

Defendants Jackson and Robertson’s Motion for Summary Judgment as to Plaintiff’s

deliberate indifference to serious medical needs claim is GRANTED.

       IT IS SO ORDERED.

                                                        s/ Donald C. Coggins, Jr.
                                                        United States District Judge
September 23, 2020
Spartanburg, South Carolina
